        Case 3:18-cv-01736-AVC Document 79 Filed 09/29/20 Page 1 of 1

                                                                             l:' :. :"i    ,r i..,,.

                                                                        ,:   ,,:,   ..          t ' .t.t; 'ir;: rii; : i ,,¡:;"
                                                                        i ;i         r'r     ì"i; ,¡.ii.,   t;; i :i;;':, ri¡:.¡il
                          UNITED STATES DISTRICT COURT

                             DISTRICT OF CONNECTICUT



MICHAEL FRIEND

                                                       CASE   NO. 3:18CV1736                           (AVC)

RICHARD GASPARINO,
CITY OF STAMFORD


                                       JUDGMENT

     This action came on for consideration of the plaintiff's Motion for Summary

Judgment doc.# [58] and the defendant's Motions for Summary Judgment doc.# [59]

and doc.# [61] before the Honorable Alfred V. Covello, United States District Judge.

     On September 29, 2020, an order entered granting the defendant's Motions for

Summary Judgment and denying the plaintiff's Motion for Summary Judgment,

     It is hereby ORDERED, ADJUDGED and DECREED that judgment enter in

favor of the defendant's Richard Gasparino and City of Stamford, against the plaintiff

Michael Friend.

      Dated at Hartford, Connecticut, this 29ih day of September,2020.

                                                ROBIN D. TABORA, CLERK


                                              By.        /s/ RKW
                                                    Robert K. Wood
                                                    Deputy Clerk


EOD - 9t30t2020
